DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The specific limitation “wherein the pressure relief valve comprises a single inlet for receiving the fire suppression agent and wherein the outlet comprises a plurality of discrete outlets that are spatially distributed over a larger area than the inlet area” is not anticipated or made obvious by the prior art of record. U.S. ‘796 discloses a fire suppression system that includes a relief valve, but does not disclose details of the structure of the relief valve. U.S. ’331 discloses a relief valve, but the valve does not include a plurality of spatially distributed outlets. U.S. ‘514 discloses a device that includes a spatially distributed outlet, but the device is not linked to a pressure relief valve. Examiner finds no teaching, suggestion, or motivation to modify the prior art to arrive at the current device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752